ACCEPTED
                                                                                  01-14-00207-CV
                                                                        FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                             3/16/2015 1:49:08 PM
                                                                              CHRISTOPHER PRINE
                                                                                           CLERK

                   CAUSE NO. 01-14-00207-CV
            IN THE TEXAS STATE COURT OF APPEALS
       FOR THE FIRST COURT SITTING IN HOUSTON, TEXAS
                                                  FILED IN
                                                           1st COURT OF APPEALS
                                                               HOUSTON, TEXAS
                                                           3/16/2015 1:49:08 PM
      ELLEN LUMENTA, INDIVIDUALLY AND AS                 PERSONAL
                                                           CHRISTOPHER A. PRINE
                                                                   Clerk
   REPRESENTATIVE OF THE ESTATE OF ROY MEYERS REVELINO
                   NAWAWI, DECEASED
                                        Appellant
                            v.

 BELL HELICOPTER TEXTRON, INC., BELL HELICOPTER KOREA INC.,
      BELL HELICOPTER CORPORATION, BELL HELICOPTER
 INTERNATIONAL INC., BELL HELICOPTER INTERNATIONAL SALES
CORPORATION AND PRATT & WHITNEY AND UNITED TECHNOLOGIES
                       CORPORATION
                                          Appellees


                 On Appeal from Cause No. 2013-45235
        In the 190th Judicial District Court of Harris County, Texas
               The Honorable Patricia J. Kerrigan, Presiding


       NOTICE OF APPEARANCE FOR ORAL ARGUMENT


BENTON MUSSLEWHITE                       NEWTON B. SCHWARTZ, SR.
TBN: 14752000                            TBN: 17869000
1705 W. GRAY, SUITE A                    1911 SOUTHWEST FREEWAY
HOUSTON, TEXAS 77019                     HOUSTON, TEXAS 77098
TEL (713) 528-2000                       TEL (713) 630-0708
FAX (713) 526-8568                       FAX (713) 630-0789
LEAD COUNSEL FOR APPELLANTS              CO-COUNSEL FOR APPELLANTS




TO THE HONORABLE JUSTICES OF SAID COURT:
      COMES NOW, Appellant Ellen Lumenta, Individually and As Personal

Representative of the Estate of Roy Revelino Nawawi, Deceased through their

attorneys of record and notices the Court that Oral Argument will be conducted by

Benton Musslewhite for the Appellant.

      WHEREFORE, PREMISES CONSIDERED, Appellant notices the Court of

the appearance of Benton Musslewhite, counsel of record for Appellants, at Oral

Argument on April 1, 2015 at 1:30 p.m.

                                     Respectfully submitted,


                                     BENTON MUSSLEWHITE
                                     Fed ID: 4711
                                     TBN: 14752000
                                     1705 W. Gray, Suite A
                                     Houston, Texas 77019
                                     Tel: (713) 528-2000
                                     Fax: (713) 528-8568
                                     LEAD COUNSEL FOR APPELLANT

                                     NEWTON B. SCHWARTZ, SR.
                                     Fed ID: 5080
                                     TBN: 17869000
                                     1911 Southwest Freeway
                                     Houston, Texas 77098
                                     Tel: (713) 630-0708
                                     Fax: (713) 630-0789
                                     CO-COUNSEL FOR APPELLANT




                                         2
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has
been forwarded on to all known counsel on this 16th day of October, 2014 in
accordance with Federal Rules of Appellate Procedure.


                                           _______________________
                                           BENTON MUSSLEWHITE


Jad J. Stepp
Stepp & Sullivan, P.C.
1010 Lamar Street, Suite 810                     Via Facsimile: (713) 336-7250
Houston, Texas 77002
Telephone: (713) 336-7200
Email: jstepp@ss-pc.com

Roberta Miranda
Fitzpatrick & Hunt, Tucker, Collier, Pagano, Aubert, LLP
Tower 49-31st Floor                               Via Facsimile: (212) 937-4050
               th
Twelve East 49 Street
New York, NY 10017
Telephone: (212) 937-4031
Email: Roberta.miranda@fitzhunt.com
Attorney for Appellees, Pratt & Whitney and United Technologies Corp.

Winstol D. Carter, Jr.
Craig A. Stanfield
Alexandra L. Farias                               Via Facsimile: (713) 890-5001
Morgan, Lewis & Bockius, LLP
1000 Louisiana, Suite 4200
Houston, Texas 77002
Telephone: (713) 890-5000
Email: wcarter@morganlewis.com
Attorneys for Appellees, Bell Helicopter Textron, Inc., Bell Helicopter
International Sales Corporation, Bell Helicopter International, Inc. and Bell
Helicopter Korea, Inc.




                                       3